—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 6, 1999, as, upon granting their motion for renewal and reargument, adhered to its original determination in an order dated January 11, 1999, granting the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff *288Antoinette Chimen did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of their motion to renew and reargue, the plaintiffs again failed to raise a triable issue of fact as to whether the plaintiff Antoinette Chimeri sustained a serious injury within the meaning of Insurance Law § 5102 (d). Therefore, the Supreme Court properly adhered to its original determination, granting summary judgment in favor of the defendant (see, Ryan Mgt. Corp. v Cataffo, 262 AD2d 628). Altman, J. P., Friedmann, McGinity and Smith, JJ., concur.